IMPORTANT NOTICE
        NOT TO BE PUBLISHEDOPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                2018-SC-000670-TG

                                                            0AT1
JULIUS CATLETT JR.                                                        APPELLANT


                   ON TRANSFER FROM COURT OF APPEALS
V.                      CASE NO. 2018-CA-001746-MR
                  CHRISTIAN CIRCUIT COURT NO. 16-CR-00629


COMMONWEALTH OF KENTUCKY                                                   APPELLEE



                   MEMORANDUM OPINION OF THE COURT

                                     AFFIRMING

      A Christian Circuit Court jury convicted Appellant, Julius Catlett Jr., of

the murder of Shaun Smith, possession of a handgun by a convicted felon, and

of being a persistent felony offender. Catlett was sentenced in accordance with

the jury’s recommendation to sixty-five years’ imprisonment and now appeals

to this Court.1

      On appeal, Catlett alleges the trial court erred by: (1) failing to exclude a

photo identification, (2) allowing victim impact t-shirts to be worn in the

courtroom during trial, (3) failing to grant a directed verdict on the murder

charge, (4) allowing the Commonwealth to misrepresent expert witness

testimony in closing argument, (5) allowing prejudicial police investigation




       1 Catlett filed his appeal at the Court of Appeals. However, because Ky. Const.
§ 110(2)(b) provides an appeal to this Court as a matter of right in cases garnering a
sentence of 20 years or more, we granted transfer.
evidence, (6) allowing impermissible hearsay testimony by a detective, and (7)

failing to trifurcate the sentencing portion of the trial.

      For the following reasons we affirm Catlett’s convictions and

corresponding sentences.


                                   I. BACKGROUND

      Shaun Smith was shot and killed in the early morning hours of

September 4, 2016, in Hopkinsville, Kentucky. Smith and friends drove to an

annual block party and the shooting followed an argument in the middle of the

street between Smith and Austin Teague. The police were unable to locate any

witnesses who saw who fired the shots; however, when police arrived at the

scene within minutes after the shooting, someone in the crowd yelled, “50 did

it.” The police investigation focused on “50”—the only name they had.

According to narcotics detectives, Catlett’s street nickname was “50.”

Therefore, the murder investigation focused on Catlett.

      Smith’s second cousin and key prosecution witness, Myesha Hill, was

sitting in a friend’s car near a church parking lot waiting for the block party to

end after police responded to noise complaints. Hill observed a car stop in the

middle of the street and an argument take place between two men. As the

argument escalated, a crowd gathered and blocked Hill’s view of the two men.

Although she could hear the argument and gunshots, Hill did not see who fired

the shots. However, prior to the shooting, Hill saw a short black man with a

red shirt and dreadlocks go to a white SUV, get a handgun, and put it in his

waistband. Hill did not see what the man did next, but after the shots, Hill

                                          2
saw several men get into the white SUV and leave. The man she had seen

earlier with the gun was among the men who left in the SUV.

      Hopkinsville Police Department Detective Joseph Garcia interviewed Hill

twice on the morning of the shooting. The second interview included showing

Hill a photo array. Hill circled Catlett’s photo as the man she saw with the

handgun. At trial, Hill was certain Catlett was the one with the gun.

      Other witnesses reported what they saw happen from different vantage

points and provided police with significant details about the argument and

shooting. Only one of these witnesses, Devonte Cousar, identified Catlett as

the shooter. Cousar was a passenger in Smith’s vehicle and a close friend of

Smith. Cousar said he was talking to Carla Taylor and standing next to

Smith’s automobile when his friend was shot.

      According to Cousar, Teague came off a porch and into the middle of the

street to argue with Smith. Cousar saw Catlett on the porch in a red shirt

When Cousar went to talk to Taylor, a short man brushed by him, whom he

described as a dark-skinned man with dreadlocks wearing a red shirt.

However, Cousar did not see a gun. Cousar did not make an identification

from a police photo array, but two days after being shown the array, Cousar

told police that a photo from a Facebook post was the man he believed was the

shooter. The photo was Catlett. At trial, Cousar identified Catlett as the

shooter.

      Carla Taylor said she witnessed the argument between Smith and

Teague. Taylor said she tried to get Smith to move his car from the middle of


                                       3
the street where it was blocking traffic. Taylor said while she was talking to

Smith, someone slid around her and fired the gun. Carla saw the muzzle flash,

but not the shooter. Carla described the man that slid around her as a black

man wearing a red or black shirt and having either braids or cornrows. She

was shown the police color photo array and did not pick Catlett’s picture.

Taylor said she did not see Catlett that night.

      Maurice Williams was standing next to Smith as Smith and Teague

argued. Williams said the shots came from behind Smith. While Williams

could not see who fired the shots, he described a man with a red hat and a

chrome revolver. Williams said Teague did not have a gun. Williams did not

identify Catlett.

      Teague said he remembered arguing with Smith but did not remember

seeing Catlett (who he called J.R.) that night. Teague said Catlett had short

hair. Teague did not refer to Catlett as “50.”

      Ernest Little testified that Catlett was with him at a party in Clarksville,

Tennessee the night of the shooting. Little claimed he remembered the party

because it was his sister’s birthday and hundreds of people were there.

      In addition to interviewing witnesses, the police investigation included

searching the home where Teague lived. There, officers found a shoe box in a

crawl space containing marijuana, eight 9mm bullets, several cellphones, a

storage baggie containing a white powdery substance, two boxes of .38 special

bullets, cocaine residue, a digital scale, and a sealable bag of marijuana.

Officers found a contact listed as “50” on two of the cellphones they found in


                                        4
the crawlspace of Teague’s home. One of the phones from the crawlspace was

logged onto a Facebook account with a message sent to J.R. Catlett.

      Police executed a search warrant at Catlett’s house where they found

Catlett’s identification, mail, and an old red YMCA t-shirt. The shirt was tested

at the crime lab for gunshot residue and DNA. While the tests did not reveal

DNA linking Catlett to the t-shirt, they did indicate the presence of gunshot

residue on the t-shirt. Lab analysis determined Smith was shot at close range

by a single revolver firing .38 special ammunition.

      The day of the shooting, an arrest warrant was issued for Catlett. He

was arrested ten days later in Evansville, Indiana, for giving police there a false

identity. His Indiana mugshot ten days after the shooting showed Catlett with

short hair.

      Catlett was indicted in December 2016 and tried in November 2018.

After being found guilty of murder, the trial court proceeded with a bifurcated

penalty phase wherein Catlett was found guilty of possession of a handgun by

a convicted felon and of being a first-degree persistent felony offender. The jury

recommended a sixty-five-year sentence, which was imposed by the trial court.


                                    II. ANALYSIS

   A. Myesha Hill’s Photo Array Identification

      Catlett first argues the trial court erred in failing to exclude Hill’s

identification of Catlett from a police photo array. Hill identified Catlett as the

man she saw retrieve a handgun from a white SUV prior to the shooting and

leave in that same vehicle after the shooting. Hill was the Commonwealth’s key

                                          5
witness, and her selection of Catlett from a black and white photo array

marked Catlett’s only identification in a police photo array. A photo array of

the same individuals (but with color photographs) was shown to witnesses

Cousar, Williams, and Taylor. After failing to identify Catlett from a photo

array, two days later Cousar identified Catlett based on a Facebook photo.

      Before we begin our analysis, we note the video record on this issue is

incomplete. Written documents in the record, including handwritten docket

notations by the trial court, indicate an evidentiary hearing began on July 24,

2017, and continued to July 28, 2017. On July 28, 2017 the trial court’s

handwritten notations include a briefing schedule. Written documents in the

record also include two motions by Catlett: one requesting an evidentiary

hearing and one to suppress the identification. The written record also

includes the Commonwealth’s response to the motion to suppress and the trial

court’s order denying the suppression motion.                         t

      The video record contains the portion of the hearing held on July 28, but

not July 24. The trial court began the July 28 hearing by noting it was a

continuation of a hearing begun “the other day” and by telling the defense to

call its next witness. The trial court’s words clearly indicate the hearing began

on an earlier date.

      The missing portion of the hearing from July 24 is important for two

reasons. First, it contains whatever arguments counsel made to the court

before the hearing began; and, second, it contains the testimony of

Hopkinsville Police Department Detective Joseph Garcia. July 24 was the only


                                        6
occasion where Detective Garcia testified under oath about the photo lineup he

administered to Hill. The police interview containing Hill’s photo identification

was not video recorded and Detective Garcia was not called as a trial witness.

      “It has long been held that, when the complete record is not before the

appellate court, that court must assume that the omitted record supports the

decision of the trial court.” Commonwealth v. Thompson, 697 S.W.2d 143, 145

(Ky. 1985). In this case, that means we presume the missing portion of the

video record fully supports the trial court’s decision to overrule Catlett’s motion

to suppress the photo array identification by Hill.

      The Commonwealth claims in its brief that the identification challenge

issues raised by Catlett on appeal, outside of the challenge to the violation of

Hopkinsville police procedures, were not raised before the trial court and as

such cannot be raised now. We have long held that:

      An objection made in the trial court will not be treated in the
      appellate court as raising any question for review which is not
      within the scope of the objection as made, both as to the matter
      objected to and as to the grounds of the objection, so that the
      question may be fairly held to have been brought to the attention
      of the trial court.

Richardson v. Commonwealth, 483 S.W.2d 105, 106 (Ky. 1972). The

Commonwealth requests the portion of Catlett’s brief arguing a due process

violation in the identification procedure be stricken because of that omission.

      We decline to strike that portion of Catlett’s brief that raises due process

issues. In this instance, due process issues presumably arose during the

missing portion of the hearing, and the trial court addressed those issues in

the order denying the motion stating: “Specifically, the Defendant maintains
                                        7
that the identification by Ms. Hill must be suppressed as it is unreliable and

thereby a violation of his due process rights.” We choose not to speculate,

without a record to the contrary, why the trial court would use that language in

the order if the issues were not raised and before the court.

      The Commonwealth’s written response to the motion to suppress,

addressed some of the issues the Commonwealth now seeks to strike from

appellate review, lending further support to the position that the trial court

heard from the parties on the issue. Absent proof to the contraiy that the

issue was not raised before the trial court, we decline to strike that portion of

Catlett’s brief raising the challenge to the identification hearings on grounds

other than it violated Hopkinsville Police Department procedures.

      Although Catlett filed two motions regarding the procedures used during

Hill’s identification, the objection was not renewed at trial. In its order, the

trial court stated that cross examination would ensure Catlett’s rights were not

violated. The trial court wrote:

      Assuming the identification of the Defendant by Ms. Hill on
      September 4, 2016 is offered into evidence at the trial, the
      Defendant will have a full and fair opportunity to cross examine
      Det. Garcia and/or Ms. Hill on the time, place, and manner of the
      identification. This opportunity to cross examine ensures the
      Defendant’s due process rights are not impermissibly violated.

      Catlett acknowledges that parts of the issue are not preserved, but

requests those portions be reviewed for palpable error pursuant to KRE 103.

“That rule requires a showing of ‘manifest injustice,’ and, in that respect, it

parallels RCr 10.26.” Brock v. Commonwealth, 947 S.W.2d 24, 28 (Ky. 1997).



                                         8
We will review the unpreserved components of Catlett’s issue for palpable error.

That standard has multiple components and is set out as follows:

      Under RCr 10.26, an unpreserved error may be reviewed on appeal
      if the error is “palpable” and “affects the substantial rights of a
      party.” Even then, relief is appropriate only “upon a determination
      that manifest injustice has resulted from the error.” Id. An error
      is “palpable,” only if it is clear or plain under current law. Brewer
      v. Commonwealth, 206 S.W.3d 343 (Ky. 2006). Generally, a
      palpable error “affects the substantial rights of a party” only if “it is
      more likely than ordinary error to have affected the judgment.”
      Ernst v. Commonwealth, 160 S.W.3d 744, 762 (Ky. 2005). We note
      that an unpreserved error that is both palpable and prejudicial,
      still does not justify relief unless the reviewing court further
      determines that it has resulted in a manifest injustice; in other
      words, unless the error so seriously affected the fairness, integrity,
      or public reputation of the proceeding as to be “shocking or
      jurisprudentially intolerable.” Martin v. Commonwealth, 207
S.W.3d 1, 4 (Ky. 2006).
Miller v. Commonwealth, 283 S.W.3d 690, 695 (Ky. 2009).
      “When an appellate court engages in a palpable error review, its focus is

on what happened and whether the defect is so manifest, fundamental and

unambiguous that it threatens the integrity of the judicial process.” Martin, 207
S.W.3d at 5.

      As to the identification of Catlett by Hill and the procedures used by

police in conducting that photo array, the trial court found that the

identification procedure was not unnecessarily suggestive. The photo pack

contained six black-and-white photographs mounted on a single page. In

contrast the other photo arrays used by police in this case had one color photo

per page. Photographs of the same six men were shown to all the witnesses.

      Hopkinsville Police Department Lieutenant Tyler DeArmond explained at

the suppression hearing held on July 28, 2017, that he put together the initial

                                         9
photo array used by Detective Garcia. After hearing someone in the crowd at

the scene shout, “50 did it,” Lieutenant DeArmond assembled the photo array

the same morning of the shooting. Lieutenant DeArmond was given Catlett’s

name by a narcotics detective who said it matched their records for someone

with a nickname of “50.”

      Hopkinsville Police Department Detective Randall Green was the lead

detective assigned to the case, and he explained at the suppression hearing

that the photos came from a website accessible to police called Justice

Exchange. According to Detective Green, the upside to using Justice Exchange

is that it is faster, and the photos can be downloaded and printed immediately,

whereas the Kentucky State Police generated photo arrays must be ordered and

arrive sometimes days later. The downside to the Justice Exchange is the

photos are black and white, while the KSP photos are color.

      Detective Green further testified at the suppression hearing that the need

to determine if Catlett was the man Hill saw was critical. According to

Detective Green, if Hill identified Catlett, police needed to search for him;

however, if she did not, the investigation would go in another direction. When

Lieutenant DeArmond assembled the photo array, he was acting on the only

information he had at the time. If that information proved wrong, it was

essential to know that sooner rather than later.

      Detective Green explained that the procedures set out in the Hopkinsville

Police Manual were designed to be best practices. The procedure outlined in

the Hopkinsville Police procedure manual was for an officer to show the

                                        10
witness photographs individually and sequentially. However, as Green

explained, circumstances could require an officer to do things differently than

the best practices outlined in the manual. In this case, that meant showing

Hill the photo array as soon as possible. Hill saw a black-and-white photo

array at her home rather than an array of color photographs at the police

station. The identification procedure was not recorded, which Detective Green

said should be done if feasible. Furthermore, the photographs were shown on

a single page, rather than individually and sequentially, as was done with the

other witnesses.

         A review of the photo array at issue here reveals six pictures of African

American males. The six photographs show men of approximately the same

age with hairstyles that, while varying to some degree, reflect Hill’s description

of the man she saw having his hair in dreadlocks. The amount and length of

the hair varies slightly, but no one hairstyle stands out as markedly different.

Nothing about Catlett’s photo differentiates it from the others or calls attention

to it.

         One of Catlett’s main arguments is that the photo array procedures

employed in this case do not conform to Hopkinsville Police Department

procedures as set out in the police procedure manual and are, therefore,

impermissibly suggestive. However, whether a particular photo array is unduly

suggestive is not determined solely by whether police follow a set of their own

procedures. “It is the likelihood of misidentification which violates a




                                          11
defendant’s right to due process, and it is this which was the basis of the

exclusion of evidence . . . .” Neilv. Biggers, 409 U.S. 188, 198 (1972).

       In King v. Commonwealth, 142 S.W.3d 645, 649 (Ky. 2004), we made

clear that Kentucky follows U.S. Supreme Court authority when it comes to

evaluating claims of misidentification. We said:

       The determination of whether identification testimony violates a
       defendant’s due process rights involves a two-step process.
       Dillinghamv. Commonwealth, 995 S.W.2d 377, 383 (Ky. 1999) ....
       “First, the court examines the pre-identification encounters to
       determine whether they were unduly suggestive.” Id. If not, the
       analysis ends and the identification testimony is allowed. “If so,
       ‘the identification may still be admissible if under the totality of the
       circumstances the identification was reliable even though the
       [identification] procedure was suggestive.”* Id. quoting Stewart v.
       Duckworth, 93 F.3d 262, 265 (7th Cir. 1996) and Neil, supra.

Id..

       In this case, the trial court issued an order overruling Catlett’s motion

dated December 11, 2017, after the hearing on the motion to suppress. That

order read:

       With regard to the identification made by Ms. Hill on September 4,
       2016, there is nothing in the record to indicate that Det. Garcia or
       anyone else engaged in any conduct, expressed or implied, that
       would give rise to a conclusion that the identification was made
       under unnecessarily suggestive circumstances. Neither the fact
       that the interview with Ms. Hill was not recorded, nor the fact that
       Ms. Hill was the only one of the witnesses who was presented with
       a six pack photo array (as opposed to being presented one
       photograph at a time) provide a basis to exclude the identification.

       The issues Catlett raised before the trial court included: the photo array

shown at Hill’s home, the interview was not recorded, the photo array was

composed of six black-and-white photos on a single page, and the photo array

was shown to Hill a few hours after the shooting. The trial court did not find
                                         12
that any of these concerns rose to the level of being unduly suggestive. In fact,

it is possible to surmise that showing Hill the photo array at her home instead

of the police station may have produced less pressure on the witness to select

someone than if she had been called to the police station to view the array in a

law enforcement environment.

      The use of black-and-white photos versus color photos is not a viable

issue. Black-and-white photos are used in many mediums including

advertising and are not so unusual or uncommon, as to be per se “suggestive.”

Furthermore, all of the images appeared in black-and-white—not just one or

two, so as to make them stand out. A person’s features are the same in color

photos or black and white photos. The trial court found nothing in the

procedures employed by the Hopkinsville Police Department or Detective

Garcia that gave rise to the need to proceed past the “unduly suggestive”

hurdle, and we agree with that assessment.

      Upon review, we hold the trial court’s decision was fully supported by the

evidence.   The trial court did not abuse its discretion in allowing the admission

of Hill’s identification from the photo array. Hill made a positive in-court

identification of Catlett as the man she saw get a handgun out of the white

SUV. Catlett’s counsel was able to cross examine Hill and police over the

issues surrounding that identification.

      The trial court did not err in allowing Hill’s identification of Catlett into

evidence.




                                          13
   B. Victim Impact T-shirt

      Catlett’s second assignment of error concerns the victim’s mother Sharon

Etter being allowed to wear a t-shirt with her deceased son’s picture and

wording on it during two days of trial. On the first day of trial, Etter wore a t-

shirt with her son’s photo along with the words “rest in peace.” On the final

day of trial, when she was called to testify during the penalty phase, Etter wore

a t-shirt with Smith’s photo bracketed by his dates of birth and death. Catlett

objected on the first day of trial to the t-shirt but did not renew the objection

during the remaining three days of trial.

      When Etter was called to the stand during the penalty phase on the

fourth day of trial, no contemporaneous objection was raised to the t-shirt she

was wearing. Etter’s testimony about her son and his age at the time of his

death, the information discernable from Etter’s t-shirt, was admissible during

the penalty phase. KRS 532.055; KRS 421.500. When Catlett made the first

and only objection to Etter’s t-shirt on the first day of trial, counsel did not

request a continuing objection and the trial court did not grant one.

      KRE 103 sets out methods to preserve an issue for appellate review

including timely objections or motions. A motion in limine resolved by order of

record is sufficient to preserve an error for appellate review. Under limited

circumstances, we have recognized that a continuing objection may suffice to

preserve an issue for appellate review. We said:

      A single objection constitutes a continuing objection only when
      counsel specifically requests a continuing objection and the trial
      court specifically grants a continuing objection, or when the trial
      court on its own initiative clearly designates an objection as

                                         14
         continuing. It is the duty of counsel to object to the introduction of
         testimony as it is offered, unless from the record it clearly appears
         that the rulings made as to particular questions shall be applicable
         to all questions asked on the same subject matter and to all
         witnesses called.

Davis v. Commonwealth, 147 S.W.3d 709, 721 (Ky. 2004) (internal citations

omitted).

         In this case, no continuing objection was sought by Catlett or granted by

the trial court. A review of this record does not indicate that Etter wore a

similar t-shirt on other days of court proceedings or that Catlett raised an

objection. Catlett’s objection was not of a continuing nature because Catlett’s

counsel made clear that what they “feared” was that if the trial court allowed

Etter to wear the objectionable t-shirt that day, then other family members

would follow suit on other days and it would become a distraction. The trial

court made clear that if large numbers of people showed up at trial wearing t-

shirts and became a distraction, it would deal with that circumstance when it

arose.

         A review of the bench conference reveals that the objection to Etter

wearing a t-shirt with victim impact information on day one was heard and

overruled. Future problems, if they arose, would be handled when they

occurred, presumably following the issue being brought to the trial court’s

attention or the trial court raising a concern sue sponte. Neither of those

events occurred.




                                          15
      Our review will address the single objection to the trial court’s decision to

allow Etter to wear the t-shirt in question on the first day of trial. When it

comes to the issue of in courtroom displays, we have stated:

      We take this opportunity to state that we generally disapprove of
      courtroom attire displaying images or messages of support for or
      against any party or issue in litigation. But, we recognize that
      remedial measures to restrict the practice are appropriate only
      when the display is capable of distracting the jury’s attention from
      the trial proceedings, or it communicates to the jury an appeal for
      support or sympathy for one side of the case, which is often the
      intended purpose of the display. The trial court must eliminate
      any courtroom attire or display that is “so inherently prejudicial
      that [it would] deprive the defendant of a fair trial.” Carey [v.
      Musladin], 549 U.S. [70,] 72 [(2006)].
Hammond v. Commonwealth, 504 S.W.3d 44, 51 (Ky. 2016).

      The trial court’s focus is not on the display necessarily, but on the

possible effect of the display on the jury. Issues surrounding the display-

including what opportunity the jury had to observe the display and what the

display was-must be considered by the trial court. We previously said:

      We decline, however, to conclude that the wearing of such clothing
      or buttons in the courtroom is so inherently unfair as always to
      constitute reversible error. Such a holding would cause a
      structural error to have occurred each time a potential juror
      caught a fleeting glimpse of a t-shirt or button bearing the likeness
      of a victim. Instead, we conclude that the best course in these
      situations is for the trial court to determine if the spectators’
      display caused the defendant to suffer any tangible prejudice.

Alien v. Commonwealth, 286 S.W.3d 221, 229 (Ky. 2009).

      In this instance, the trial judge stated he did not see the t-shirt in

question. According to the trial court, the failure to observe the t-shirt was due

in part to the seating arrangement of the spectators in the courtroom. Based

on what was said at the bench conference, it appears that the spectators were

                                        16
seated behind the jury panel during questioning. Further, all counsel agreed

that Etter was the only spectator wearing the t-shirt. The trial court also noted

that once the jury was selected, the jurors would enter the courtroom from the

jury room and would not see the spectators. The Commonwealth advised the

trial court and counsel that she had admonished the victim’s family not to have

outbursts or comment on evidence or witnesses.

      After counsel objected to Etter’s wearing of the t-shirt, Catlett’s counsel

made clear the real cause for concern was the potential for distraction if other

family members wore the same type t-shirts. As noted above, the trial court

indicated it would handle that circumstance if or when it arose. There is

nothing in the record indicating the circumstances Catlett feared became a

problem during the remaining three days of trial. The trial court did not abuse

its discretion in overruling Catlett’s objection to Etter wearing the t-shirt.

   C. Directed Verdict on Murder

      Catlett argues the trial court erred in denying his motion for directed

verdict on the murder charge. The issue was preserved by Catlett’s motions for

directed verdict at the close of the Commonwealth’s case and the close of all

evidence. The focus of the motions were deficits in the Commonwealth’s proof

about the identity of the shooter. There was no doubt as to the other elements

in the indictment based on the Commonwealth’s proof about the cause and

manner of Smith’s death, the location in Hopkins County of the shooting, and

the immediate circumstances surrounding the shooting. However, despite the

presence of dozens of people on the street the night in question and the


                                         17
testimony of five witnesses who were standing close to Smith when he was

shot, the identity of the person who fired the five shots at close range was in

dispute at trial.

      “On appellate review, the test of a directed verdict is, if under the

evidence as a whole, it would be clearly unreasonable for a jury to find guilt,

only then the defendant is entitled to a directed verdict of acquittal.”

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991). “The trial court

must draw all fair and reasonable inferences from the evidence in favor of the

party opposing the motion, and a directed verdict should not be given unless

the evidence is insufficient to sustain a conviction.” Commonwealth v. Sawhill,

660 S.W.2d 3, 5 (Ky. 1983).

      Further analysis of the trial record is essential for this analysis. The

information previously discussed will not be repeated except as required to

explain and highlight the circumstances revealed by the evidence.

      The Commonwealth offered eyewitness testimony about the fatal

shooting from Myesha Hill, Devonte Cousar, Carla Taylor, Maurice Williams,

and Austin Teague.    Although some of these witnesses were standing as close

as arm’s length from Smith when he was shot, none of them immediately

identified Catlett as the shooter. We begin with a review of the testimony of the

Commonwealth’s most important witness, Hill.

       Sitting in a parked car at the end of Younglove Street near a church

parking lot as a block party wound down, Hill, Smith’s cousin, was waiting for

her friend to come out of a nearby house so they could leave. Hill’s view of


                                        18
some of the events was clear. Within hours of the shooting, Hill described and

identified a man she saw remove a handgun from a white SUV to the police.

Hill’s description of the man included that he was wearing a red shirt, had

dreadlocks, and most significantly, that she saw him put a handgun in his

waistband.

      While Hill had a clear view of the events leading up to the shooting, her

view of the actual shooting was blocked by a crowd of people. She was unable

to say if the man she saw get the gun from the SUV fired the shots. According

to Hill, after the shooting, that man got in the white SUV with four other people

and left before police arrived. Hill did not know Catlett before the shooting and

did not know his nickname was “50”; nevertheless, Hill chose Catlett’s picture

from a photo array of six black and white photos. Hill’s identification was

made within hours of the shooting and led to an arrest warrant being issued

for Catlett.

       Smith, the victim of the shooting, began the evening driving around

Hopkinsville with two friends. One of those friends was Devonte Cousar, who

got out of the front passenger seat of the vehicle when Smith stopped the car

on Younglove Street and was standing close to Smith talking to Carla Taylor

when somebody brushed by him. Cousar’s focus was on getting Taylor to help

him get Smith back in the vehicle so they could leave, and as a result, Cousar

did not see the shots, but immediately went to Smith—catching him as he fell

to the ground.




                                       19
      Cousar described seeing a short black man with a buff body and

dreadlocks in a red shirt after the shooting. Cousar said he thought he saw

that man when they first pulled up and stopped the car. Cousar failed to pick

Catlett’s photo from a photo array despite knowing him as “50.” However, two

days after the shooting, Cousar identified Catlett from a Facebook post

containing a photograph of Catlett’s face. Cousar explained it took that

amount of time and three police interviews for him to identify Catlett because

he was numb and did not want to believe Smith’s shooting and death had

really occurred. Cousar said he was not initially sure in his own mind about

the shooter, and not until he was sure, did he finally identify Catlett.

      Another of Smith’s friends, Maurice Williams, said he was drunk the

night of the shooting and got out of the back seat of Smith’s car when it

stopped. Williams was standing next to Smith watching Teague, who was

arguing with Smith and standing in front of Smith and Williams. According to

Williams, neither Smith or Teague had a weapon that night. Williams never

saw the shots as they were fired because the shots came from behind Smith

and were fired at arm’s length—a fact supported by the stippling found in

Smith’s neck wound during Smith’s autopsy by Dr. Christopher Kiefer, the

medical examiner. The only description Williams could provide police was a

man with a red hat and a chrome revolver. Williams did not identify Catlett

and testified he never saw Carla Taylor that night.

      Taylor was related to Smith through a sister’s grandchild. Taylor

testified her memory of the night of the shooting “sucked” because she had


                                        20
suffered other mental traumas since that night. Taylor did not recall talking to

Cousar that night. However, she knew Catlett and did not pick him out of a

photo array and she told police she did not see Catlett that night. Taylor said

an unknown black male slid by her and fired shots from close to her side.

Taylor did not see the shooter fire the shots, but did see the muzzle flash.

Taylor told police the shooter had braids or cornrows and gave no description

of his clothes other than he was wearing red or black. Taylor said she never

saw the shooter’s face.

      Teague was in a verbal altercation with Smith when Smith was shot.

Teague knew Catlett, called him “JR,” and claimed he never used the nickname

“50,” despite having Catlett’s number under that name in two of several cell

phones recovered during the execution of a search warrant at his house.

Teague testified he did not see Catlett the night of the shooting and Catlett had

short hair at the time.

      Additionally, Catlett called Ernest Little to testify about his whereabouts

the night in question. Little testified Catlett was with him in Clarksville,

Tennessee, at another party that night. Little said there were hundreds of

other people at that party, but no one else was called to testify that they saw

Catlett there.

      Most of the remainder of the Commonwealth’s evidence shed little light

on the shooter’s identity. Despite being only a couple of blocks from the

shooting conducting a routine traffic stop and close enough for body cameras

to pick up the sound of the five shots, police did not make it to the scene in


                                        21
time to catch the shooter or locate the murder weapon. The seven spent shell

casings police located near Smith’s body did not match the projectiles

recovered from Smith’s body. According to Lawrence Pilcher, a firearms and

ballistics expert from the KSP Central Crime Lab, a conclusion that could be

drawn from the array of different caliber casings found at the scene probably

meant the bullets that killed Smith were fired from a revolver and the shooter

left no casings at the scene.

      Police focus on Catlett as a suspect began when Hopkinsville Police

Lieutenant DeArmond came to the scene and assisted with crowd control.

Someone in the crowd shouted “50 did it.” Lieutenant DeArmond did not

recognize the nickname, so when he returned to the police station he contacted

a narcotics detective who provided him With Catlett’s name in connection to the

nickname “50.” Detective Bagby’s information led police to execute a search

warrant at Catlett’s sister’s house and the recovery of a red t-shirt. Based on

Detective Bagby’s information, police included Catlett’s picture in the photo

arrays shown to witnesses—including Hill, who was shown the photo array

within a few hours of the shooting. Ultimately, police obtained an arrest

warrant for Catlett the same day as the fatal shooting.

      Upon executing a search warrant, officers found a red t-shirt in Catlett’s

room at his sister’s house which tested positive for gunshot residue. J. David

Clem, a forensic chemist with the KSP central lab, testified that finding the

three elements (barium, antimony, and lead) that were necessary to determine




                                       22
that there was gunshot reside present meant either the shirt was nearby when

a gun was fired or the shirt came in contact with a gun that had been fired.

      The medical examiner was able to determine there was stippling around

the single shot to Smith’s neck. Stippling is gun powder burned into the outer

skin around a wound. Dr. Kiefer testified the presence of stippling meant the

gim was anywhere from three inches to twenty-four inches away from Smith

when the shot was fired. The remaining wounds were underneath clothes and

Dr. Kiefer was unable to determine how close the gun was when they were

fired. Dr. Kiefer testified that Smith was killed by a shot through the heart.

      The KSP Central Crime Lab was unable to make any determinations from

serology or DNA testing on the t-shirt. Hopkinsville Police department crime

scene technicians recovered a spent shell casing in Smith’s vehicle, but it also

failed to match the fatal projectiles. Bullets in both plastic and cardboard

holders found in Teague’s house yielded no fingerprint matches from AFIS, the

federal agency assisting local law enforcement with fingerprint matching. The

Hopkinsville police were able to open various cellphones and determine that

Teague had a contact for “50” as well as for “JR.” A different cellphone had a

Facebook account loaded on it, and when it updated, it included a message to

“50” about a new phone number.

      Finally, the Commonwealth called Detective Plynt of the Evansville Police

Department. Ten days after the shooting, Detective Plynt was surveilling a

known drug house in Evansville, Indiana, when a car pulled up, someone from

the vehicle went inside, returned to the vehicle shortly thereafter, and the car

                                       23
left the vicinity. Police followed the vehicle and pulled the car over suspecting

narcotics trafficking.

      When Detective Plynt questioned one of the passengers, the man gave

two different dates of birth and a name that did not line up with information in

the police system. The passenger was arrested for giving the police a false

identity. Later at the jail, fingerprints revealed that the passenger was Catlett.

Catlett’s mugshot showed his hair was cut short.

      At trial, Catlett’s motions for directed verdict covered a great many of the

shortcomings in the Commonwealth’s evidence. “When considering whether

the trial court erred in the denial of a directed verdict, this Court must consider

all evidence favoring the Commonwealth as true and from that evidence,

determine whether it is sufficient to induce a reasonable jury to believe beyond

a reasonable doubt that the defendant is guilty of each and every element of

the crime." Pollini v. Commonwealth, 172 S.W.3d 418, 428-29 (Ky. 2005)

(citing Benham, 816 S.W.2d at 187).

      Considering the evidence as true, Hill placed Catlett at the scene with a

gun. Her identification of Catlett was made within hours of the shooting and

Hill was careful and unmistakably clear in her testimony that she did not see

Catlett fire the five shots. The witness identifying Catlett as the shooter was

Devonte Cousar.

      After much reflecting on the death of his close friend and making sure he

was straight in his own mind about who fired the shots, Cousar identified

Catlett as the shooter. Officers then found gunshot residue on a red t-shirt


                                        24
recovered from Catlett’s bedroom at his sister’s house. Finally, Catlett was

arrested in Indiana for using a false name and date of birth. When he was

arrested, Catlett’s hair was cut short.

      It is these final pieces of information that give rise to much disagreement

by Catlett on the inferences they create. However, juries are allowed to draw

reasonable inferences from the evidence. As this court said about post-

criminal-event activities: “But some inferences upon inferences are necessarily

allowed. For example, in a criminal case, consciousness of guilt can be

inferred from things like assumption of a false name after a crime—and, in

turn, the Tact of guilt’ can be inferred from the defendant's consciousness of

guilt.” Southworth v. Commonwealth, 435 S.W.3d 32, 46 (Ky. 2014).

      Evidence of fleeing has long been admissible and proof of a guilty heart.

In describing the long history of allowing such evidence we said:

      It has long been held that proof of flight to elude capture or to
      prevent discovery is admissible because “flight is always some
      evidence of a sense of guilt.” Hord v. Commonwealth, 227 Ky. 439,
      13 S.W.2d 244, 246 (1928); see also, e.g., Chumbler v.
      Commonwealth, Ky., 905 S.W.2d 488, 496 (1995); Hamblin v.
      Commonwealth, Ky., 500 S.W.2d 73, 74 (1973). This common-law
      rule is based on the inference that the guilty run away but the
      innocent remain, which echoes more eloquent language from the
      Bible: “The wicked flee where no man pursueth; but the righteous
      are bold as a lion.” Proverbs 28:1.

Rodriguezv. Commonwealth, 107 S.W.3d 215, 218-19 (Ky. 2003).

      In summary, we conclude the trial court did not err when it overruled

Catlett’s motion for a directed verdict on the murder count of the indictment.

After review, we conclude there was sufficient evidence for the case to proceed



                                          25
to the jury. The many problems in the Commonwealth’s proof that Catlett

pointed out in his motions were best left for the jury to view, balance, and

weigh in making its decisions. The trial court did not abuse its discretion in

overruling Catlett’s motions for directed verdict on the murder count of the

indictment.

   D. Misstatement of Gunshot Residue Expert Testimony

      Catlett next asserts that the Commonwealth erred in its closing

argument when it made a misstatement concerning the gunshot residue

testimony. The issue revolves around the testimony of J. David Clem, a

forensic chemist specializing in trace evidence analysis. Clem’s lab work at the

KSP Central Crime Lab for Catlett’s case was on gunshot residue analysis.

Specifically, Clem analyzed the red-t-shirt recovered by Detective Green in

Catlett’s bedroom at his sister’s house. Clem ran multiple procedures on the t-

shirt looking for lead, antimony, and barium particles—the three elements

conclusive for gunpowder. In one test, the procedures located nine particles

and in a second procedure, ten additional particles. The ten particles are at

issue because those particles, due to their composition, could have origins from

something other than gunpowder, including someone working in a factory

where car parts are made.

      Catlett’s appellate argument is largely focused on the prosecution’s

closing argument and the objection to the purported misstatement of what

Clem said. The Commonwealth directs our attention to the objection, the

ruling of the trial court to admonish the jury, Catlett’s counsel’s acceptance of


                                       26
    that admonition, and Catlett seeking no further relief following the admonition.

    The Commonwealth asserts Catlett received all the relief he requested and is

    not entitled to further relief on appeal. We agree.

          A review of Clem’s testimony is not required to resolve this issue. The

    parties disagreed over Clem’s testimony about the results of the second

    procedure concerning the ten particles. When the Commonwealth said the ten

    particles had all three elements including barium, lead, and antimony, Catlett

    objected, and counsel asked to approach the bench. At the bench there was

    considerable discussion about whether Clem said the ten particles had all

    three elements present or just two. The trial court concluded there was a

    difference over Clem’s testimony and advised the parties that he intended to

    admonish the jury. Catlett’s counsel accepted that decision and did not

    further object to the wording of the admonition or otherwise request additional

    relief. Catlett’s counsel remarked that was fine (in reference to the

    admonition), and said “thank you” before returning to the defense table.

          When a party objects, seeks relief, and relief is granted, there is no issue

    for appellate review unless the party makes clear to the trial court that they are

    not satisfied with the relief chosen. Catlett’s counsel was certainly satisfied

    with the relief the court gave in response to this objection. As we made clear in

    a similar circumstance:

          Instead, Appellant requested an admonition, and the trial court
          admonished the jury to disregard the testimony altogether.
          Appellant requested no other relief. As it appears that he “agreed
          with the trial court’s approach and did not request any further
          curative measures, he received all the relief that he requested; thus
          there is no error to review.”
                                            27
V
Blount v. Commonwealth, 392 S.W.3d 393, 398 (Ky. 2013) (internal citations

omitted).

      The trial court resolved the disagreement between the parties by

admonishing the jury that there was a disagreement over what Clem said. The

admonition properly placed the recall over what Clem’s actual testimony was in

the jury’s hands. Specifically, the trial court admonished the jury:

      With regard to this aspect of the testimony of Mr. Clem, there is
      disagreement between the defense and the Commonwealth about
      what his testimony is. Ultimately, you will be the arbiter of what
      his testimony was and you ultimately will be the determiner of
      what facts are important to your determination.

      In summary, “no further relief was requested after the admonition was

given, i.e., there was no request for a further admonition or a mistrial.

Appellant received all the relief he requested . . . ; thus, there is no error to

review.” Johnson v. Commonwealth, 105 S.W.3d 430, 441 (Ky. 2003) (internal

citations omitted). As the issue is resolved on these grounds, we will not

address Catlett’s claim of prosecutorial misconduct or the Commonwealth’s

claim of invited error. We affirm the trial court’s use of a corrective

admonition.

   B. Alleged Highly Prejudicial and Irrelevant Crime Scene Evidence

      Catlett next argues the trial court erred in allowing the admission of

highly prejudicial and irrelevant evidence. The claim centers on the admission

of evidence collected during the police investigation including spent shell

casings recovered at the shooting location, hearsay statements of unnamed

witnesses who told police shootings happened on Younglove Street all the time,


                                         28
and several items recovered from the search of Teague’s house. These alleged

errors were unpreserved, and Catlett seeks palpable error review from this

Court.

      As previously noted, palpable error has many components:

      Under RCr 10.26, an unpreserved error may be reviewed on appeal
      if the error is “palpable” and “affects the substantial rights of a
      party.” Even then, relief is appropriate only “upon a determination
      that manifest injustice has resulted from the error.” An error is
      “palpable,” only if it is clear or plain under current law. Generally,
      a palpable error “affects the substantial rights of a party” only if “it
      is more likely than ordinary error to have affected the judgment.”
      We note that an unpreserved error that is both palpable and
      prejudicial, still does not justify relief unless the reviewing court
      further determines that it has resulted in a manifest injustice; in
      other words, unless the error so seriously affected the fairness,
      integrity, or public reputation of the proceeding as to be “shocking
      or jurisprudentially intolerable.”

Miller, 283 S.W.3d at 695 (internal citations omitted).

   1. Unmatched shell casings and hearsay statement

         Hopkinsville Police Department Evidence Technician, Morgan Legamon,

recovered four .40 caliber casings and two 9mm casings at the crime scene

near where Smith was shot. Evidence Technician Josh Turner testified the

items were Smith and Wesson brand 9mm and .40 caliber casings. These

caliber and brand identifications are important when viewed in conjunction

with the testimony of KSP Central Crime Lab firearms examiner Lawrence

Pilcher.

         Pilcher examined two spent projectiles recovered at Smith’s autopsy by

Medical Examiner, Dr. Christopher Kiefer. Pilcher determined the two

projectiles were fired from the same gun, a revolver, and were most consistent


                                        29
with .38 Special or a .357 Magnum ammunition. The importance of Pilcher’s

conclusions for this case are that a semi-automatic handgun ejects spent

casings as the rounds are fired, while a revolver does not. The shell casings at

the scene were the type ejected by a weapon when it fired.

      Because none of the shell casings matched the caliber of the projectiles

recovered from Smith’s body, Catlett argues they were irrelevant. Unlike the

.38 caliber ammunition found in Teague’s house (which did match the type of

projectile that killed Smith) the casings had no connection to the gun that

caused Smith’s injuries or death. We agree with Catlett’s argument concerning

relevance.

      KRE 401 defines “relevant evidence” as “evidence having any tendency to

make the existence of any fact that is of consequence to the determination of

the action more probable or less probable than it would be without the

evidence.” In this case, Pilcher’s conclusions that the projectiles in Smiths

body were most likely .38 caliber and fired from a revolver, made the

unmatched shell casings irrelevant. The casings may have been evidence of

prior gunfire by at least two other weapons, but not that those weapons were

fired at that location—or on the night in question. It is equally possible the

casings were simply dumped in that location. Furthermore, there was no

evidence or testimony about a second shooter. In any event, the casings ended

up in the street where Smith was shot, and they did not assist the jury in

deciding any questions in this case.




                                       30
      Since none of the shell casings match the projectiles recovered from

Smith’s body, it is a reasonable conclusion that the shooter took the murder

weapon with him. If Catlett was the shooter (the fundamental issue at trial),

Hill saw him retrieve a handgun from a white SUV and leave the scene in that

same vehicle. A reasonable inference can be drawn that he took the gun with

him. A shooter fleeing the scene with the murder weapon explains why no gun

was ever found to test for a match with the recovered projectiles or shell

casings.

       Catlett further argues that the shell casings were highly prejudicial and

should have been excluded. Catlett argues that the shell casings made it

appear that he, if he were present that night, was partying in a high crime

area. The implication was that Catlett hung out with bad people, or at least

people who fired multiple caliber guns in the street and left their spent shell

casing lying around on the ground. This inference is not particularly strong,

except it must be viewed in conjunction with hearsay statements that

shootings happened on Younglove Street all the time.

      Detective Green advised that he and other officers conducted a

neighborhood canvas the morning Smith was shot. Nobody would tell police

they saw anything when Smith was shot. Statements not attributed to any

specific witness indicated that shootings happened on Younglove Street all the

time. When questioned further, Detective Green said he was not aware of any

other shootings or being called to that location for any shootings. No objection

was made to this statement.


                                       31
      KRE 801(c) defines hearsay as “a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted.” In this case, there is no indication that the police

received this information and then acted on it. This is someone’s opinion with

no supporting facts and was offered by Detective Green as the sole result of an

otherwise fruitless police neighborhood canvas.

      However, the statement does paint a prejudicial picture of Younglove

Street.   In this case, the defendant, the victim, and the witnesses not

connected to law enforcement were African American. The description of the

block party included drinking, loud music, and the police eventually being

called for noise complaints.

      As this claim of error was not preserved at trial, we must determine if it

rose to the level of palpable error. RCr 10.26 provides: “A palpable error which

affects the substantial rights of a party may be considered ... by an appellate

court on appeal, even though insufficiently raised or preserved for review, and

appropriate relief may be granted upon a determination that manifest injustice

has resulted from the error.” To determine what level of error reaches manifest

injustice, we look to our recent decision in Iraola-Lovaco v. Commonwealth, 586
S.W.3d 241 (Ky. 2019). There, we found the claim of manifest injustice fell

short concerning the vocabulary used by the officer in describing the field

sobriety tests he administered when compared to the overwhelming evidence of

intoxication. We held there was no palpable error in that case.




                                        32
      In this case, when we compare the shell casings and the lone hearsay

statement with the other evidence, we conclude it falls short of the amount

necessary to support Catlett’s claim of manifest injustice. Although witnesses

gave varying accounts of the shooting each from their own vantage point, Hill

identified Catlett as the man she saw retrieve a gun and later flee the scene.

Cousar, waiting until he was sure in his own mind about who he saw,

identified Catlett as the man he saw, and he felt fired the shots.

      Catlett’s physical characteristics matched witness descriptions of a short,

dark-skinned man with dreadlocks who fired the gun. In multiple descriptions

given to police, witnesses described a man in a red shirt, and police found a red

shirt in Catlett’s room at his sister’s house. Significantly, that shirt had lab

confirmed gunshot residue on it. Finally, Catlett fled the state and was

arrested for giving the police a false name ten days after the shooting in

Evansville, Indiana with his hair cut short.

      When compared to the other evidence, the unmatched shell casings and

the lone hearsay statement about Younglove Street do not reach the level of

manifest injustice.

   2. Evidence recovered from Teague’s house

      We now turn to items recovered from Teague’s house when police

executed a search warrant. The items included 9mm bullets, various bags of

marijuana, .40 caliber gun magazine, several cell phones, Ziploc bags

containing a white powdery substance, two boxes of .38 caliber ammunition,

and digital scales. The police also located mail and identification cards that


                                        33
indicated Teague was at least staying at the house. Catlett raised no objections

at trial, and as noted above, seeks review for palpable error.

      Catlett claims that the evidentiary items inferred Teague was a drug

dealer—and perhaps a violent one. Catlett argues that cast a bad light on him,

as some witnesses claimed he was at the house and that he was Teague’s

friend. However, not only was the evidence not objected to at trial, the record

reveals that Catlett used the evidence he now complains about to point the

finger of blame at Teague as the shooter.

      A review of the record makes clear that the materials found at Teague’s

house were not attributable to Catlett. No witnesses testified that Catlett was

ever in the house. Some witnesses claimed he was on the porch, while others

(including Teague and Taylor) said he was not there that evening. No evidence

of a drug deal interrupted or gone bad was ever offered. Until Smith and

Teague got into an argument, many witnesses described the general mood of

the crowd as good.

      According to Pilcher, the Central Crime Lab Firearms Examiner, the

projectiles that were retrieved from Smith’s body by Dr. Kiefer were .38 caliber

ammunition. During the police search, boxes of .38 caliber ammunition were

found, a point Catlett raised in closing argument. After all, why have .38

caliber ammunition if you don’t have a .38 caliber gun?

      We also note that when the Commonwealth called Teague to testify, he

appeared in an orange jail jumpsuit and leg shackles. Teague walked across

the courtroom in front of and in full view of the jury before he sat in the


                                        34
witness seat. Teague’s testimony can fairly be described as riddled with

forgetfulness and denials.

      Catlett’s claim that Teague had the motive to kill Smith, that he was

connected to the caliber of handgun that killed Smith, and he threatened

Smith during the argument by saying “I am a real killer. I will break you in

half,” (according to Myesha Hill) could not have been better presented by the

defense. No other witness at this trial was so dangerous that he needed to be

brought from the jail in leg shackles to testify as Teague was. The

Commonwealth’s proof about Teague was some of the best evidence that

Catlett had for his claim of reasonable doubt about the shooter’s identity.

      The items found at Teague’s house, including the .38 caliber

ammunition, did not prejudice Catlett. If anything, that evidence helped

Catlett in his efforts to convince the jury there was reasonable doubt that he

was the shooter. “A non-constitutional evidentiary error such as this one is

harmless if the reviewing court can say with fair assurance that the judgment

was not substantially swayed by the error.” Harris v. Commonwealth, 384
S.W.3d 117, 125 (Ky. 2012). In this case, we hold Catlett’s substantial rights

were not affected.

      In summary, we conclude that no manifest injustice occurred in the

admission of the unmatched shell casings or the isolated hearsay statement.

We further conclude that any error, if there was any, in the admission of the

items from the search of Teague’s house, was not palpable.




                                       35
   F. Inadmissible Hearsay Admitted During Lieutenant DeArmond’s
      Testimony

      Catlett next argues the trial court erred in allowing the admission of two

hearsay statements. The first of the statements was made by an unknown

person in the crowd at the shooting scene and the second by a narcotics

detective connecting the nickname “50” to Catlett. Catlett asserts the two

hearsay statements are impermissible “investigative hearsay" and had no

legitimate non-hearsay purpose. Catlett acknowledges the error is unpreserved

and seeks review as palpable error.

      As previously noted:

      Under RCr 10.26, an unpreserved error may be reviewed on appeal
      if the error is “palpable” and “affects the substantial rights of a
      party.” Even then, relief is appropriate only “upon a determination
      that manifest injustice has resulted from the error.” An error is
      “palpable,” only if it is clear or plain under current law. Generally,
      a palpable error “affects the substantial rights of a party” only if “it
      is more likely than ordinary error to have affected the judgment.”
      We note that an unpreserved error that is both palpable and
      prejudicial, still does not justify relief unless the reviewing court
      further determines that it has resulted in a manifest injustice; in
      other words, unless the error so seriously affected the fairness,
      integrity, or public reputation of the proceeding as to be “shocking
      or jurisprudentially intolerable.”

Miller, 283 S.W.3d at 695 (internal citations omitted).

      Lieutenant DeArmond testified to both statements. We begin with a brief

review of his role in the investigation. When the radio dispatch call went out

about the shooting, Lieutenant DeArmond went to the scene. However, once

there, he did not actively lead the investigation. Instead, he designated

Detective Green as the lead detective. Lieutenant DeArmond testified that he

assisted with crowd control at the scene. While performing that function, he

                                        36
heard someone in the crowd yell out “50 did it.” Lieutenant DeArmond was

unable to tell who made the statement. The nickname was not familiar to him

or the other officers at the scene.

      After he returned to the Hopkinsville Police Department, Lieutenant

DeArmond contacted Detective Bagby from the narcotics division for

assistance. Detective Bagby checked narcotics intelligence reports and files to

determine if the name “50” was connected to anyone in police records.

Detective Bagby provided Lieutenant DeArmond with Catlett’s name in

connection to the alias.

      The next step taken by Lieutenant DeArmond was the creation of a photo

array from photos downloaded from the Justice Exchange. Lieutenant

DeArmond provided a photo array to Detective Garcia. We have previously

reviewed the events that followed the creation of the photo array. Lieutenant

DeArmond had no further role in the investigation of this case.

      Lieutenant DeArmond testified at trial about his role in the investigation.

He testified about someone in the crowd yelling out the name “50” and about

Detective Bagby providing Catlett’s name after searching police records. No

one from the crowd was identified and called to testify. Detective Bagby was

not called to testify. No objection was raised at trial by Catlett to the two

statements, and he now seeks palpable error review.

      Catlett asserts that: “The statements have no legitimate non-hearsay

use.” Moseley v. Commonwealth, 960 S.W.2d 460, 461 (Ky. 1997). In Moseley,

this court referenced The Kentucky Evidence Law Handbook with a quote


                                        37
explaining the distinction between non-hearsay use and simple hearsay. Id. at

461-62. That quote is worth repeating here:

      A legitimate non-hearsay use of an out-of-court statement always
      involves relevancy in the mere utterance of the words comprising
      the statement (i.e., a logical connection between the utterance of
      the words and some material element of the case). Absent such
      relevancy, a claim of non-hearsay must be regarded as nothing
      more than a pretext for violating the hearsay rule.
R. Lawson, The Kentucky Evidence Law Handbook, § 8.05, p. 361 (3rd ed.,

Michie, 1993).

      A review of the record reveals that Lieutenant DeArmond did have a non-

hearsay use for the information he related to the juiy: those statements

explained why he assembled the photo array. The identity of the shooter was

the primary issue at trial.

      “Extrajudicial statements to a police officer are inadmissible hearsay

unless offered to explain the basis for the action later taken by the police

officer.” Kerry. Commonwealth, 400 S.W.3d 250, 257 (Ky. 2013). In this case,

both statements were the only information Lieutenant DeArmond had to begin

his part in the investigation and were, thus, relevant. The two statements were

a critical part of Lieutenant DeArmond’s work on the photo array.

     In the hours immediately following the shooting, numerous police officers

and technicians were investigating the fatal shooting by collecting evidence at

the scene, canvasing the neighborhood, and talking to witnesses (including

some witnesses at the hospital). Lieutenant DeArmond decided to contribute to

the investigation by accessing police records with the limited amount of

information he had about the shooter’s identify. Hill gave Detective Garcia a

                                        38
description of a short man with dark skin tone and a dreadlock hair style that

she saw retrieve a gun from a white SUV. Lieutenant DeArmond used that

description when he created the photo array.     However, Hill did not know a

name or a nickname for the person she saw get the gun out of the SUV.

      The only name lieutenant DeArmond had to work with was the

nickname “50” yelled out by someone in the crowd at the scene. It was not

much to go on and had no indication of reliability, however, it was the only

name police had. Detective Bagby connected the alias “50” to Catlett. The

pressing need to know if Catlett was the right person nicknamed “50” led to his

inclusion in the photo array. If Hill did not select him as the person she saw

that night, police needed to look further for someone nicknamed “50.” Once

Hill selected Catlett’s photograph from the array a few hours after the shooting,

the police investigation focused on Catlett. However, until Hill made her

identification, Catlett was only a person of interest.

      Detective Bagby provided Lieutenant DeArmond with Catlett’s name, but,

unlike the unidentified person in the crowd who yelled out “50 did it,” there is

no indication in the record that Detective Bagby was unknown or unavailable

as a witness at trial. The record reveals no reason why the Commonwealth

failed to call him as a witness.

      “It is well-established that investigative hearsay is still, fundamentally,

hearsay and, thus, disallowed. However, it is equally evident that not all

testimony from a police officer concerning an investigation is hearsay.”




                                        39
Chestnut v. Commonwealth, 250 S.W.3d 288, 294 (Ky. 2008) (internal citations

omitted). The most recognized exception is the verbal acts doctrine:

      “The rule is that a police officer may testify about information
    t furnished to him only where it tends to explain the action that was
      taken by the police officer as a result of this information and the
      taking of that action is an issue in the case.” Such testimony is
      then admissible not for proving the truth of the matter asserted,
      but to explain why a police officer took certain actions.
Id. (internal citations omitted).

      Even if the hearsay is admissible as a verbal act, the trial court must

keep “a short leash” on its admission. The problems inherent with this type of

hearsay were laid out by this court long ago when we:

      limited such testimony to circumstances where the taking of action
      by the police is an issue in the case and where it tends to explain
      the action that was taken as a result of the hearsay information. In
      such circumstances, hearsay may be admissible to prove why the
      police acted in a certain manner, but not to prove the facts given to
      the officer.
Gordon v. Commonwealth, 916 S.W.2d 176, 179 (Ky. 1995).

      In this case, it is clear from the record that Lieutenant DeArmond had no

way of knowing if someone nicknamed “50” fired the fatal shots. Lieutenant

DeArmond acted upon the information he had by inquiring if police records

had anything to offer that might lead them to the shooter’s identity. During his

testimony, Lieutenant DeArmond never offered the crowd statement as the

truth; instead he explained the nickname “50” was a lead—and in fact, the only

lead police had in the early morning hours after the shooting. Lieutenant

DeArmond sought to determine if what the crowd shouted out had value to

police and his actions occurred because of the statement.


                                       40
       The second statement was from Detective Bagby. Narcotics intelligence

files produced one person with a nickname of “50”: Catlett. But, that did not

mean Catlett was the shooter. There could be other persons nicknamed “50”

who may not have had run-ins with narcotics investigators. Lieutenant

DeArmond’s next actions would determine if police had a viable suspect in

Catlett.

       The next step taken by Lieutenant DeArmond in response to Detective

Bagby’s information was to create a photo array containing Catlett’s photo.

Only after Hill made her identification of Catlett did the police focus on him as

their main suspect. At the same time, police continued to investigate Teague

as the possible shooter, gathering evidence that would prove useful to Catlett

at trial.

       Lieutenant DeArmond explained that Catlett’s picture was included in a

photo array because Detective Bagby provided him with Catlett’s name. The

photo array led police to investigate Catlett’s residence and send out an arrest

warrant for him within hours. The photo identification was challenged pretrial

and Hill’s trial identification of Catlett was also rigorously challenged during

cross-examination.

       The background of why Catlett’s photo was included in the photo array

was critical in the Commonwealth’s case. The police investigation and the

proof it developed against Catlett flowed from that initial photo array

identification. We have made clear that the challenged evidence must explain

the officer’s action and be an issue at trial. We have held:


                                        41
      Importantly, however, the “relevancy [of such statements] does not
      turn on whether the information asserted tends to prove or
      disprove an issue in controversy, but on whether the action taken
      by the police officer in response to the information that was
      furnished is an issue in controversy .... The rule is that a police
      officer may testify about information furnished to him only where it
      tends to explain the action that was taken by the police officer as a
      result of this information and the taking of that action is an issue
      in the case.

Brewer, 206 S.W.3d at 351-52. In this case, the requirements we laid

out in Brewer were met.

      Finally, Catlett asserts the admission of “50 did it” was a constitutional

error. However, having made that conclusory statement, Catlett’s brief does

not offer justification in support of it. We decline to so find.

      In summary, we find no palpable error and as a result find no manifest

necessity requiring reversal. The two statements, “50 did it” and Catlett’s

name provided by Detective Bagby, clearly fall within the verbal acts doctrine.

Both were offered to show why Lieutenant DeArmond created the photo array

with Catlett’s photo as one of the six choices. Hill’s identification of Catlett

gave direction to the police investigation.

   G. Failure to Trifurcate Proceedings

      Finally, Catlett argues the trial court erred in failing to trifurcate the

penalty phase. Catlett claims the error is preserved because the issue was

raised pretrial. However, when presented with an opportunity to renew the

request for severance and trifurcation, Catlett accepted the trial court’s

proposal to bifurcate. After careful review, we find no error as no objection was

raised by Catlett and he does not seek review as palpable error.


                                         42
      The trial court and parties agreed that at some point there had to be

severance of the possession of a handgun by a convicted felon charge. We

determined almost four decades ago that: “The two-stage proceeding in

persistent felony-offender cases was designed for the specific purpose of

obviating the prejudice that necessarily results from a jury's knowledge of

previous convictions while it is weighing the guilt or innocence of a defendant

on another charge.” Hubbard v. Commonwealth, 633 S.W.2d 67, 68 (Ky. 1982)

(internal citations omitted). What remained for the parties and trial court to

resolve after the pretrial conference was the question of how the severance was

to be handled. The choices included severance and a separate trial for the

possession of a handgun charge, bifurcation of the charges moving the

handgun count to the penalty phase for a jury determination of guilt or

innocence while also having a penalty set for the murder charge, or trifurcation

involving a separate determination for the handgun charge followed by a

penalty phase to make sentencing recommendations on all counts.

      We have made clear that trifurcation is permissible, but not required:

“trying the robbery charges and severed charge of possession of a handgun by

a convicted felon in one trial with a bifurcated guilt phase followed by a

consolidated penalty phase is not an inherently inappropriate means of

complying with the purposes and requirements of Criminal Rule 9.16 and

Hubbard, 633 S.W.2d 67.” Wallace v. Commonwealth, 478 S.W.3d 291, 306

(Ky. 2015).




                                       43
      However, while trifurcation is permissive, it is not required. The goal of

severance is to avoid prejudice to a party. By moving the handgun charge to

the penalty phase, prejudice is alleviated. In this case, this was especially so

as the jury also was asked to determine if Catlett was guilty of being a

persistent felony offender (PFO) in the first degree. Once that was determined,

the jury would set a sentence for the handgun count and make an

enhancement decision based on the PFO for the handgun charge. In summary,

the trial court was acting within its discretion when it made the decision to

utilize a bifurcated proceeding instead of a trifurcated proceeding.

      As we noted above, there is no further need to delve into the trial court’s

decision to utilize a bifurcated proceeding.   After the close of all evidence, the

trial court, the attorneys, and Catlett met in chambers to hear final directed

verdict motions, review proposed jury instructions, and plan for sentencing

procedures. In reviewing possible eventualities from a jury verdict, the trial

court and Catlett’s counsel conducted the following exchange:

      Trial Court: The terminus of the trial will either be a not guilty
                   verdict—
      Counsel:     Exactly
      Trial Court: —a mistrial, or a guilty verdict and then completion of
                   the penalty phase with all the charges in the
                   indictment.
      Counsel:     Thank you, judge.
      Trial Court: Okay? Make sense?
      Counsel:     Yes.




                                        44
      No objection was raised to the trial court’s decision and no further

request for trifurcation was raised. In this case, the trial court was in the best

position to determine the appropriate level of separation necessary and clearly

Catlett agreed when the trial court advised the parties of the plan to proceed

with the remaining charges and sentencing. Catlett seeks to have this court

rule that trifurcation is mandated by Kentucky’s sentencing statutes. We

decline to do so. We find no error in the trial court’s decision to bifurcate

instead of trifurcate the sentencing proceedings.


                                 III. CONCLUSION

      For the foregoing reasons, we affirm Catlett’s convictions and

corresponding sentences.

      All sitting. Minton, C.J.; Hughes, Lambert, Nickell, VanMeter, and

Wright, JJ., concur. Keller, J., concurs in result only.



COUNSEL FOR APPELLANT:

Adam Meyer
Assistant Public Advocate
Department of Public Advocacy



COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Micah Brandon Roberts
Assistant Attorney General




                                        45